Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 1 of 9 Page ID #:1



 1   MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3   6464 W. Sunset Blvd., Ste. 960
 4   Los Angeles, CA 90028
     T: (323) 940-1700
 5
     F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
     Attorneys for Plaintiff
 8   TONY NUNLEY
 9
                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION
11

12                                          Case No.: 2:19-cv-10938
13
     TONY NUNLEY,                           COMPLAINT AND DEMAND FOR
14                                          JURY TRIAL FOR:
                Plaintiff,
15
          vs.                                    1. VIOLATIONS OF THE FAIR
16                                                  CREDIT REPORTING ACT
     BACKGROUND CHECK CENTRAL,                      [15 U.S.C. § 1681, ET. SEQ.];
17
                                                 2. VIOLATIONS OF THE
18              Defendant(s).                       INVESTIGATIVE
                                                    CONSUMER REPORTING
19
                                                    AGENCIES ACT ("ICRAA")
20                                                  [CAL. CIV. CODE § 1786, ET.
                                                    SEQ.]
21

22

23

24                               INTRODUCTION
          1.    TONY NUNLEY (“Plaintiff”) brings this action to secure redress from
25
     BACKGROUND CHECK CENTRAL (“Defendant”) for violations of the Fair
26
     Credit Reporting Act (“FCRA”) and the Investigative Consumer Reporting
27
     Agencies Act (“ICRAA”).
28


                                             1
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 2 of 9 Page ID #:2



 1                                JURISDICTION AND VENUE
 2         2.      Jurisdiction arises under the Fair Credit Reporting Act (hereinafter
 3   “FCRA”), 15 U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C.

 4   §1337.
           3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 5
     because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 6
     resides here, and Defendant transacts business here.
 7
                                          PARTIES
 8
           4.      Plaintiff is an individual who was at all relevant times residing in
 9
     Carson, CA.
10
           5.      At all relevant times, Plaintiff was a “consumer” as that term is
11
     defined by the FCRA, 15 U.S.C. §1681a(c), and the ICRAA, Cal. Civ. Code §
12   1785.2(b).
13         6.      Defendant is a business entity that provides employment screening
14   services to various third-parties with its principal place of business located in
15   Clinton Township, MI.
16         7.      At all relevant times Defendant was a “person” as defined by the
17   FCRA, Section 1681a(b), and the ICRAA, Cal. Civ. Code § 1786.2(a).
18         8.      At all relevant times Defendant was a “consumer reporting agency”

19   as that term is defined by the FCRA, 15 U.S.C. §1681a(f), and an “investigative
     consumer reporting agency”, as defined by ICRAA, Cal. Civ. Code § 1786.3(d)
20
           9.      At all relevant times, Defendant was acting by and through its agents,
21
     servants, and/or employees, who were acting within the course and scope of their
22
     agency or employment, and under the direct supervision and control of Defendant.
23
                                FACTUAL ALLEGATIONS
24
           10.     At all relevant times, “background reports” as alleged in this pleading
25
     are “consumer reports” as that term is defined by 15 U.S.C. §1681a(d) and
26
     “investigative consumer reports” as defined by Cal. Civ. Code § 1786.2(c).
27         11.     Among other things, the FCRA and the ICRAA regulate the collection,
28


                                                  2
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 3 of 9 Page ID #:3



 1   maintenance and disclosure of consumer report information by consumer reporting
 2   agencies and investigative comer report information by investigative consumer
 3   reporting agencies.

 4         12.      Among other things, Defendant sells consumer reports to employers
     who wish to screen job applicants.
 5
           13.      Some of the consumer reports Defendant sells to employers contain
 6
     information regarding a job applicant’s criminal conviction history.
 7
           14.      When a consumer reporting agency prepares a consumer report, it is
 8
     required by the FCRA to follow reasonable procedures to assure maximum possible
 9
     accuracy of the information concerning the individual about whom the report
10
     relates. See 15 U.S.C. § 1681e(b) etc.
11
           15.      Addtionally, the California        Investigative Consumer Reporting
12   Agencies Act ("ICRAA") governs investigative reporting agencies that compile,
13   sell, and furnish investigative reports. See Cal. Civ. § 1786 et seq. The ICRAA
14   imposes a duty on the investigative reporting agency to verify the accuracy of
15   certain information that is a matter of public record, including criminal records of
16   arrest, conviction and parole, to implement reasonable procedures to assure
17   maximum possible accuracy of information that is reported. Cal. Civ. Code,
18   §§1786.28(b), §1786.20(a),(b).

19         16.      Defendant fails to abide by the restrictions and requirements set forth
     above and routinely provide screening reports that contain unverified and inaccurate
20
     information.
21
           17.      Defendant’s violations, on information and belief, occur because
22
     Defendant has failed to implement reasonable procedures to avoid the release of
23
     unverified and inaccurate information, and because Defendant has failed to
24
     implement reasonable procedures to assure maximum possible accuracy of the
25
     information contained in its reports.
26
           18.      In and around September, 2019, Plaintiff applied for a position of
27   employment with Berry Fresh Produce, LLC (hereinafter “Berry Fresh”).
28


                                                   3
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 4 of 9 Page ID #:4



 1         19.    In and around September, 2019, Defendant prepared and sold a
 2   consumer report to Berry Fresh, purportedly regarding the character and general
 3   reputation of Plaintiff.

 4         20.    The aforementioned consumer report contained public record
     information that falsely indicated that Plaintiff had been convicted of three (3)
 5
     felonies in 2017 (hereinafter “inaccurate information”). Plaintiff has never been
 6
     convicted of any felonies.
 7
           21.    Despite the furnishing to Berry Fresh of a consumer report regarding
 8
     Plaintiff that contained public record information that was likely to have an adverse
 9
     effect on Plaintiff’s ability to obtain employment, Defendant failed to maintain strict
10
     procedures designed to ensure that the public record information it reported to
11
     Defendant about Plaintiff was current and complete.
12         22.    Despite its obligations pursuant to the FCRA and the ICRAA,
13   Defendant has been reporting derogatory and inaccurate statements and information
14   relating to Plaintiff and Plaintiff’s character and general reputation to third parties.
15         23.    The inaccurate information negatively reflects upon Plaintiff and
16   Plaintiff’s character and general reputation.
17         24.    The background reports have been and continue to be disseminated to
18   various persons and potential employers, both known and unknown.

19         25.    As of the result of the inaccurate information reported by Defendant to
     Berry Fresh, Plaintiff was not offered the position of employment with Berry Fresh.
20
           26.    Defendant failed to follow reasonable procedures to assure the
21
     maximum possible accuracy of the information it reported about Plaintiff to Berry
22
     Fresh and other unknown third parties.
23
           27.    Plaintiff has been damaged, and continues to be damaged, in the
24
     following ways:
25
           a.     Loss of employment opportunity;
26
           b.     Emotional distress and mental anguish associated with having
27   incorrect derogatory personal information transmitted about Plaintiff to other
28


                                                     4
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 5 of 9 Page ID #:5



 1   people both known and unknown;
 2         28.    At all times pertinent hereto, the conduct of Defendant, as well as that
 3   of its agents, servants and/or employees, was malicious, intentional, willful,

 4   reckless, and in grossly negligent disregard for federal and state laws and the rights
     of Plaintiff herein.
 5
           29.    Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o and Cal. Civ.
 6
     Code Code § 1786.50(a)(1) and 1786.50(b), Defendant is liable to Plaintiff for
 7
     engaging in the following conduct:
 8
           a.     willfully and negligently failing to employ and follow reasonable
 9
     procedures to assure maximum possible accuracy of Plaintiff’s(a) credit report,
10
     information and file, in violation of 15 U.S.C. §1681e(b) and Cal. Civ. Code §
11
     1786.20;
12         b.     willfully and negligently failing to maintain procedures designed to
13   ensure that the reporting of public record information, which was likely to have an
14   adverse effect on a Plaintiff’s ability to obtain employment, was current and
15   complete, in violation of 15 U.S.C. §1681k(a)(2) and Cal. Civ. Code § 1786.28(b).
16         30.    The conduct of Defendant was a direct and proximate cause, as well as
17   a substantial factor, in bringing about the injuries, damages and harm to Plaintiff
18   that are outlined more fully above and, as a result, Defendant is liable to Plaintiff

19   for the full amount of statutory, actual and punitive damages, along with the
     attorneys’ fees and the costs of litigation, as well as such further relief, as may be
20
     permitted by law.
21
                                FIRST CAUSE OF ACTION
22
                               Violations of 15 U.S.C. § 1681e(b)
23
           31.    Plaintiff realleges and incorporates by reference the prior paragraphs
24
     of this Complaint as if fully set forth herein.
25
           32.    Defendant willfully failed to maintain reasonable procedures designed
26
     to assure maximum possible accuracy of the information reported about Plaintiff in
27   violation of 15 U.S.C. § 1681e(b).
28


                                                       5
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 6 of 9 Page ID #:6



 1         33.    Defendant’s willful violation of 15 U.S.C. § 1681e(b) has caused
 2   damages to Plaintiff for which damages Plaintiff is liable under 15 U.S.C. § 1681n.
 3         34.    In the alternative, Defendant negligently failed to maintain reasonable

 4   procedures designed to assure maximum possible accuracy of the information
     reported about Plaintiff, in violation of 15 U.S.C. § 1681e(b).
 5
           35.    Plaintiff’s negligent violation of 15 U.S.C. § 1681e(b) has caused
 6
     actual damages to Plaintiff for which damages Defendant is liable under 15 U.S.C.
 7
     § 1681o.
 8
                                 SECOND CAUSE OF ACTION
 9
                               Violations of 15 U.S.C. § 1681k(a)(2)
10
           36.    Plaintiff incorporates the preceding paragraphs as alleged above.
11
           37.    Defendant compiled a consumer reports for Berry Fresh containing
12   information regarding Plaintiff.
13         38.    Defendant included in these reports information available through
14   public records that was likely to adversely affect the ability of Plaintiff to obtain
15   employment.
16         39.    Before taking these adverse employment actions, Defendant failed to
17   maintain strict procedures intended to ensure that the information contained in the
18   reports was complete and up to date.

19         40.    As a result of Defendant’s actions, Plaintiff has been deprived of his
     consumer rights and denied the ability to ensure that the information likely to
20
     adversely impact their ability to obtain employment was complete and up to date.
21
           41.    Defendant’s conduct was willful, making it liable for actual or
22
     statutory damages, punitive damages, and attorneys’ fees and costs, in an amount to
23
     be determined by the Court pursuant to 15 U.S.C. § 1681n.
24
           42.    Alternatively, Defendant’s actions were negligent, rendering it liable
25
     for actual damages, and attorneys’ fees and costs, pursuant to 15 U.S.C. § 1681o.
26
     //
27   //
28


                                                  6
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 7 of 9 Page ID #:7



 1                                 THIRD CAUSE OF ACTION
 2                            Violations of Cal. Civ. Code § 1786.20
 3         43.    Plaintiff incorporates the preceding paragraphs as alleged above.

 4         44.    Defendant is, and at all times was, an investigative reporting agency
     engaged in the practice of assembling and evaluating information on consumers for
 5
     the purpose of furnishing investigative consumer reports to third parties for
 6
     monetary fees.
 7
           45.    Upon information and belief, Defendant has not, and currently does
 8
     not maintain reasonable procedures to avoid violations of Section 1786.28(b) and/or
 9
     does not follow reasonable procedures to assure maximum possible accuracy of the
10
     information concerning the individual about whom the report relates,
11
           46.    Defendant’s violations were willful and/or grossly negligent because
12   Defendant was aware of its obligations under ICRAA but nonetheless consciously
13   elected to disregard its obligations.
14                                FOURTH CAUSE OF ACTION
15                              Violations of Cal. Code 1786.28(b)
16         47.    Plaintiff incorporates the preceding paragraphs as alleged above.
17         48.    Defendant compiled a consumer reports for Berry Fresh containing
18   information regarding Plaintiff.

19         49.    Defendant included in these reports information available through
     public records that was likely to adversely affect the ability of Plaintiff to obtain
20
     employment.
21
           50.    Before taking these adverse employment actions, Defendant failed to
22
     maintain strict procedures intended to ensure that the information contained in the
23
     reports was complete and up to date.
24
           51.    As a result of Defendant’s actions, Plaintiff has been deprived of his
25
     consumer rights and denied the ability to ensure that the information likely to
26
     adversely impact their ability to obtain employment was complete and up to date.
27         52.    Defendant’s conduct was willful, making it liable for actual or
28


                                                  7
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 8 of 9 Page ID #:8



 1   statutory damages, punitive damages, and attorneys’ fees and costs, in an amount to
 2   be determined by the Court pursuant to Cal. Civ. Code § 1786.50(a)(1) and §
 3   1786.50(b).

 4         53.     Alternatively, Defendant’s actions were negligent, rendering it liable
     for actual damages, and attorneys’ fees and costs pursuant to Cal. Civ. Code §
 5
     1786.50(a)(1)
 6
                                 PRAYER FOR RELIEF
 7
           WHEREFORE, Plaintiffs prays for judgment as follows:
 8
           53.     an award of actual damages, in an amount to be determined at trial,
 9
     pursuant to 15 U.S.C § 1681(n) and Cal. Civ. Code § 1786.50(a)(1);
10
           54.     an award of statutory damages of $ 1,000.00 per willful violation
11
     of 15 U.S.C. § 1681e(b) of the FCRA, pursuant to 15 U.S.C § 1681(n) and 15
12   U.S.C. § 1681(o);
13         55.     an award of statutory damages of $ 1,000.00 per willful violation
14   of 15 U.S.C. § 1681k(a)(2), pursuant to 15 U.S.C § 1681(n) and 15 U.S.C. §
15   1681(o);
16         56.     an award of punitive damages per willful violation of 15 U.S.C §
17   1681e(b) of the FCRA, pursuant to 15 U.S.C § 1681(n) and 15 U.S.C. § 1681(o);
18         57.     an award of punitive damages per willful violation of 15 U.S.C §

19   15 U.S.C. § 1681k(a)(2), pursuant to 15 U.S.C § 1681(n) and 15 U.S.C. §
     1681(o).
20
           56.     an award of punitive damages per willful violation of Cal. Civ.
21
     Code § 1786.20, pursuant to Cal. Civ. Code § 1786.50(a)(1) and (b);
22
           57.     an award of punitive damages per willful violation of Cal. Civ.
23
     Code § 1786.28(b), pursuant to Cal. Civ. Code § 1786.50(a)(1) and (b);
24
           57.     an award of attorneys’ fees and costs pursuant to 15 U.S.C §
25
     1681(o) and Cal. Civ. Code § 1786.50(a)(2);
26
           58.     Providing such further relief as may be just and proper.
27

28


                                                  8
Case 2:19-cv-10938-CJC-JPR Document 1 Filed 12/30/19 Page 9 of 9 Page ID #:9



 1                         DEMAND FOR JURY TRIAL
 2        Please take notice that Plaintiff demands a trial by jury in this action.
 3

 4                                          RESPECTFULLY SUBMITTED,
     Dated: December 30, 2019                     MARTIN & BONTRAGER, APC
 5

 6
                                            By: /s/G. Thomas Martin, III
 7
                                                  G. Thomas Martin, III
 8
                                                  Attorney for Plaint
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 9
